UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7341


INMATE STEVE LEE WALDEN MENIUS, a/k/a Radio Shack, SCDC # 298627,

                    Plaintiff - Appellant,

             v.

WARDEN STEPHANE, at Broad River; WARDEN JOYNER, at Lee;
MRS. BUSH, (Classification); COUNSELOR HOWLE; OFFICER LOCKLEAR,
F-5 Unit,

                    Defendants - Appellees,

             and

SOUTH CAROLINA LAW ENFORCEMENT DIVISION; SOUTH CAROLINA,
(D.E.A.); SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
DARLINGTON COUNTY COURT DISTRICT; BENJAMIN GOSNELL; ALL
OTHER UNDERCOVER AGENTS WITHIN SCDC, Names not Available but I
know their faces and monikers; ALL OTHER AGENTS WITHIN SCDC,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:18-cv-00249-RMG)


Submitted: January 22, 2019                                  Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Steve Lee Walden Menius, Appellant Pro Se. Carmen Vaughn Ganjehsani,
RICHARDSON PLOWDEN & ROBINSON, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steve L.W. Menius seeks to appeal the magistrate judge’s report and

recommendation recommending that the action Menius filed pursuant to 42 U.S.C.

§ 1983 (2012) be dismissed for failure to exhaust administrative remedies as required by

the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (2012). This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).         The report and recommendation

Menius seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.     See Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999).

Moreover, the doctrine of cumulative finality does not cure this jurisdictional defect. See

Equip. Fin. Grp., Inc. v. Traverse Comput. Brokers, 973 F.2d 345, 347-48 (4th Cir.

1992); see also In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005). Accordingly, we

dismiss the appeal for lack of jurisdiction. We also deny Menius’ motion to appoint

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3